 

Exhibit 10.1

 

September 7, 2017

 

To:  All Holders of the NanoVibronix, Inc. 

Convertible Promissory Notes

 

Re:  NanoVibronix, Inc. 2017 Convertible Promissory Notes

 

Reference is made to those certain Convertible Promissory Notes in the aggregate
principal amount of $1,230,000 (the “Notes”), by and between NanoVibronix, Inc.
(the “Company”) and the lenders named therein (collectively, the “Lenders”, and
each, a “Lender”). All capitalized terms in this letter (the “Letter Agreement”)
shall have the meanings assigned to them under the Notes, unless otherwise
defined herein.

 

By signature and countersignature below, the Company and the Lenders agree to
the following:

 

1)Election to Receive Equity Securities. Notwithstanding anything in the Notes
to the contrary, the Lenders hereby agree that, in the event the Company
consummates a Qualified Financing prior to December 31, 2017 pursuant to a firm
commitment underwritten offering that results in the Common Stock being
contemporaneously listed on the NYSE American, the Nasdaq Capital Market, the
Nasdaq Global Market or the Nasdaq Global Select Market, (i) on the closing date
of such Qualified Financing, the entire outstanding principal amount of the
Notes, together with all accrued and unpaid interest thereon, shall
automatically convert, without any action on the part of the Lenders, into
shares of the same class and series of Equity Securities sold on the closing
date[, or at the Lender’s option, into the Company’s Series C Preferred Stock,]
in such Qualified Financing at a price per share equal to the lesser of: (a) 80%
(i.e., a 20% discount) of the price per share at which such securities are sold
in such Qualified Financing and (b) $5.90 per share.

 

2)“Market Stand-off” Agreement. Subject to the limitations herein, the Lenders
hereby agree that they will not, without the prior written consent of the
managing underwriter, during the period commencing on the date of the final
prospectus relating to the registration by the Company of shares of its Common
Stock or any other equity securities under the Securities Act on a registration
statement on Form S-1, and ending on the date specified by the Company and the
managing underwriter (such period not to exceed one hundred eighty (180) days,
or such other period as may be requested by the Company or an underwriter to
accommodate regulatory restrictions on (1) the publication or other distribution
of research reports, and (2) analyst recommendations and opinions, including,
but not limited to, the restrictions contained in Financial Industry Regulatory
Authority Rule 2711(f)(4) or New York Stock Exchange Rule 472(f)(4), or any
successor provisions or amendments thereto), (i) lend; offer; pledge; sell;
contract to sell; sell any option or contract to purchase; purchase any option
or contract to sell; grant any option, right, or warrant to purchase; or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable
(directly or indirectly) for Common Stock (whether such shares or any such
securities are then owned by the Lender or are thereafter acquired) or (ii)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of such securities,
whether any such transaction described in clause (i) or (ii) above is to be
settled by delivery of Common Stock or other securities, in cash, or otherwise.
The foregoing provisions of this Section 2 shall not apply to the sale of any
shares to an underwriter pursuant to an underwriting agreement, or the transfer
of any shares to any trust for the direct or indirect benefit of a Lender or the
immediate family of such Lender, provided that the trustee of the trust agrees
to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value.
Furthermore, the restrictions in this Section 2 shall be applicable to the
Lenders only if all officers and directors are subject to the same restrictions
and the Company uses commercially reasonable efforts to obtain a similar
agreement from all stockholders individually owning more than five percent (5%)
of the Company’s outstanding Common Stock. The underwriters in connection with
such registration are intended third-party beneficiaries of this Section 2 and
shall have the right, power and authority to enforce the provisions hereof as
though they were a party hereto. The Lenders further agree to execute such
agreements as may be reasonably requested by the underwriters in connection with
such registration that are consistent with this Section 2 or that are necessary
to give further effect thereto.

 



 

 

 

3)Integration. Except as otherwise modified pursuant to the paragraphs above, no
other changes or modifications to the Notes are intended or implied and in all
other respects the Notes are specifically deemed ratified, restated and
confirmed by the parties hereto, effective as of the date hereof. To the extent
that there exists any conflict between the terms of this Letter Agreement and
the Notes, the terms of this Letter Agreement shall control. This Letter
Agreement together with the Notes shall be read and construed as one agreement.

 

4)Prior Agreements. This Letter Agreement supersedes all prior written or
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.

 

5)Counterparts. This Letter Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

 

Please return an executed, counter-signed copy of this Letter Agreement to the
Company.

 

[Signature Page Follows]



 



 

 

 

[Company Signature Page to Side Letter]

 



  Very truly yours,         COMPANY         NanoVibronix, Inc.         By:      
Name:   Title:

 



 

 



 

[Lender Signature Page to Side Letter]

 

Acknowledged and Agreed:

  LENDER (if an individual)    

 

LENDER (if an entity)     (please print entity name above)

 



By:       Name:   Title:  

 



 

